2016 IL App (1st) 152576WC

                           Opinion filed: November 10, 2016

                                   NO. 1-15-2576WC

                                        IN THE

                         APPELLATE COURT OF ILLINOIS

                                   FIRST DISTRICT

            WORKERS' COMPENSATION COMMISSION DIVISION
________________________________________________________________________

CON-WAY FREIGHT, INC.,                      )     Appeal from the
                                            )     Circuit Court of
      Appellant,                            )     Cook County.
                                            )
v.                                          )     No. 2015-L-50168
                                            )
THE ILLINOIS WORKERS' COMPENSATION          )     Honorable
COMMISSION, et al. (Robert Armstrong,       )     Kay Marie Hanlon,
Appellee).                                  )     Judge, presiding.
________________________________________________________________________

        JUSTICE STEWART delivered the judgment of the court, with opinion.
        Presiding Justice Holdridge and Justices Hoffman, Hudson, and Harris concurred
in the judgment and opinion.

                                      OPINION

¶1    The claimant, Robert Armstrong, was employed as a "line haul" truck driver for

the employer, Con-Way Freight, Inc., when he was involved in a workplace accident. He

filed a claim pursuant to the Illinois Workers' Compensation Act (Act) (820 ILCS 305/1

et seq. (West 2012)), claiming injuries to both of his feet. An arbitrator awarded the

claimant benefits under the Act, including permanent partial disability (PPD) benefits for

30% loss of the right foot and 8% loss of the left foot. The employer sought review of

the arbitrator's decision before the Illinois Workers' Compensation Commission
No. 1-15-2576WC

(Commission). The sole issue that the employer raised before the Commission concerned

the nature and extent of the claimant's permanent partial disability. The Commission

corrected a calculation error in the arbitrator's decision but otherwise affirmed and

adopted the decision. The employer sought review of the Commission's decision before

the circuit court. The circuit court entered a judgment confirming the Commission's

decision. The employer now appeals the circuit court's judgment.

¶2                                  BACKGROUND

¶3     It is undisputed that the claimant was involved in a workplace accident on

December 8, 2011, when a dolly weighing several thousand pounds ran over both of his

feet while he was assisting another driver. At the time of the accident, he was 42 years

old. He was taken to the emergency room, where X-rays showed that he had sustained

factures to the right fourth and fifth metatarsals, a dislocation of the proximal

interphalangeal joints of the fifth toe on the right side, and a fracture of the cuboid and

proximal phalanx of the left foot. That same day, Dr. Surender Dhiman, an orthopedic

surgeon, performed surgery on the claimant's right foot. Two surgical screws were

placed in the claimant's foot.

¶4     Following the surgery, the claimant followed up with Dr. Dhiman approximately

once per month. Dr. Dhiman released the claimant to return to light duty work on March

27, 2012, and discharged the claimant from his care, releasing the claimant to work full

duty beginning April 4, 2012. Dr. Dhiman noted that the claimant had completed his

physical therapy and was improving. He believed that the claimant could resume driving

trucks. The claimant returned to work full duty on April 5, 2012.
                                            2
No. 1-15-2576WC

¶5     On June 25, 2012, the claimant returned to Dr. Dhiman with complaints of

occasional aching on the side of his right foot. X-rays revealed healing of the claimant's

fractures. The claimant returned to Dr. Dhiman in December 2012 with complaints that

the two screws that had been placed in his right foot were causing him pain. The doctor

performed a screw removal surgery on December 27, 2012. The doctor removed only

one of the screws in the claimant's right foot and left a second screw in place. Following

the screw removal surgery, on January 14, 2013, Dr. Dhiman released the claimant back

to work full duty.

¶6     The claimant last saw Dr. Dhiman on March 4, 2013. He complained of some

induration and tenderness in the area of the surgical scar on his right foot. The doctor

released the claimant from his care, and there is no evidence that the claimant has sought

any further medical care for any foot problems since his last visit with Dr. Dhiman.

¶7     The claimant's job duties require him to drive a truck on a daily basis from

Bridgeview, Illinois, to Tomah, Wisconsin. The job description indicates that he is

required to perform heavy job duties, including loading and unloading heavy objects,

some weighing over 75 pounds.         The claimant testified that he has to manually

manipulate heavy freight, operate a forklift, and drive 10- to 12-hour shifts,

approximately 500 miles round trip per day. At the time of the arbitration hearing, he

was earning more money than he had prior to the accident.

¶8     The claimant testified that since returning to work full duty after the accident, he

has noticed an increase in pain and other symptoms in his right foot. He testified that his

right foot is always in pain and that he has a constant throbbing sensation. The pain is
                                            3
No. 1-15-2576WC

worse during cold weather, when driving long distances, and when pressing the foot

pedals of the truck. For pain relief, he removes his boot while driving and takes over-the-

counter medication on a regular basis. He testified that when he walks his dog he is

unable to walk as far as he did prior to the accident because of pain in his right foot. His

right foot swells with overuse, and his work shoes feel tighter. He cannot jog or hop on

his right foot without pain. With respect to his left foot, he stated that he has a constant

tingling sensation from the top of the foot, near the fifth toe, to the middle-arch area of

the foot. He has a loss in the range of motion in the fifth toe, and the left side at the top

of the foot feels numb. He testified that his right foot pain is worse than his left foot pain.

¶9     On June 24, 2013, at the employer's request, the claimant submitted to a medical

examination conducted by an orthopedic surgeon, Dr. Mark Levin. According to Dr.

Levin's report, the claimant told the doctor that his left foot pain had totally resolved and

that he had good healing. He stated that he had an achy sensation in his right foot over

the fourth and fifth metatarsal areas during cold weather. He told Dr. Levin that he drove

with no shoe on his right foot because he gets a throbbing sensation in the metatarsals.

The doctor wrote, "By the end of his shift, he can get pain varying anywhere from 2/10

up to 4 to 5/10." He noted that the claimant took over-the-counter Aleve on an as-needed

basis; was working full duty; and could perform all of his work activities with no

problems, including driving a forklift and all of the other job activities that he could

perform prior to the accident.

¶ 10   Pursuant to section 8.1b of the Act (820 ILCS 305/8.1b (West 2012)), Dr. Levin

offered an impairment rating based on the American Medical Association (AMA)
                                       4
No. 1-15-2576WC

Guides. With respect to the claimant's left foot, he opined that the claimant suffered no

impairment and no objective deficiency pursuant to the AMA Guides. With respect to

the claimant's right foot, he opined that the claimant sustained a 4% impairment.

¶ 11   At the conclusion of the hearing, the arbitrator found that the claimant sustained a

30% permanent loss of the right foot and an 8% permanent loss of the left foot. In

determining the proper PPD award, the arbitrator noted each of the five factors

enumerated in section 8.1b and made specific findings with respect to each factor.

¶ 12   The arbitrator began his analysis by noting Dr. Levin's impairment rating

(8.1b(b)(i)). With regard to the claimant's occupation (8.1b(b)(ii)), the arbitrator found

that it required heavy work and that the claimant's PPD award may be larger than an

individual who performs lighter work. With regard to the claimant's age, (8.1b(b)(iii)),

the arbitrator found that he was 44 years old and, therefore, was approaching middle age.

The arbitrator concluded that the claimant may have to live and work with the disability

for a longer period than an older individual with the same injuries and that he "may just

as likely recover from his injury more quickly than an older worker." With regard to the

claimant's future earning capacity (8.1b(b)(iv)), the arbitrator found that there was no

evidence that his future earning capacity was diminished as a result of the injury. With

regard to evidence of disability corroborated by medical records (8.1(b)(v)), the arbitrator

noted the medical treatments following the accident as well as the claimant's continued

pain following his treatments.

¶ 13   The arbitrator concluded as follows: "[A]fter applying Section 8.1b of the Act, 820

ILCS 305/8.1b and considering the relevance and weight of all these factors, including
                                         5
No. 1-15-2576WC

Dr. Levin's AMA impairment rating, the Arbitrator concludes that [the claimant] has

sustained a 30% permanent loss of the right foot and an 8% permanent loss of the left

foot."

¶ 14     On review, the Commission corrected a calculation error in the arbitrator's

decision but otherwise affirmed and adopted the decision. The circuit court, on review,

entered a judgment that confirmed the Commission's decision, finding that the decision is

not contrary to law and is not against the manifest weight of the evidence. The employer

now appeals the circuit court's judgment and challenges the Commission's application of

section 8.1b of the Act in determining the claimant's PPD benefits.

¶ 15                                       ANALYSIS

¶ 16     On appeal, the employer argues that the Commission's award should be set aside

as a matter of law due to the Commission's failure to comply with section 8.1b of the Act

(820 ILCS 305/8.1b (West 2012)). Section 8.1b of the Act provides as follows:

         "For accidental injuries that occur on or after September 1, 2011, [PPD] shall be

         established using the following criteria:

                (a) A physician licensed to practice medicine in all of its branches

         preparing a [PPD] impairment report shall report the level of impairment in

         writing.   The report shall include an evaluation of medically defined and

         professionally appropriate measurements of impairment that include, but are not

         limited to: loss of range of motion; loss of strength; measured atrophy of tissue

         mass consistent with the injury; and any other measurements that establish the

         nature and extent of the impairment. The most current edition of the [AMA's]
                                            6
No. 1-15-2576WC

       'Guides to the Evaluation of Permanent Impairment' shall be used by the physician

       in determining the level of impairment.

              (b) In determining the level of [PPD], the Commission shall base its

       determination on the following factors: (i) the reported level of impairment

       pursuant to subsection (a); (ii) the occupation of the injured employee; (iii) the age

       of the employee at the time of the injury; (iv) the employee's future earning

       capacity; and (v) evidence of disability corroborated by the treating medical

       records. No single enumerated factor shall be the sole determinant of disability.

       In determining the level of disability, the relevance and weight of any factors used

       in addition to the level of impairment as reported by the physician must be

       explained in a written order." 820 ILCS 305/8.1b (West 2012).

¶ 17   The employer argues that the plain and ordinary meaning of the language of

section 8.1b "requires the impairment rating to be the primary factor to be considered in

establishing [PPD]." (Emphasis added.) The employer contends that, under this plain

language, the other four factors can either increase or decrease the impairment rating, but

the impairment rating must be given primary significance. The employer argues that we

must reduce the Commission's PPD award in the present case because the Commission

ignored Dr. Levin's impairment rating and the impairment rating was not the "primary

factor" considered by the Commission. The employer suggests that, as a matter of law, a

PPD award of only 5 to 10% loss of use of the right foot and 0% loss of use of the left

foot is appropriate. We disagree with the employer's argument.


                                             7
No. 1-15-2576WC

¶ 18   Whether section 8.1b of the Act requires the impairment rating to be the "primary

factor" that the Commission must consider in determining the amount of a PPD award

involves a question of statutory interpretation.       A legal question involving the

construction of a statute presents an issue that we review de novo. Cassens Transport

Co. v. Industrial Comm'n, 218 Ill. 2d 519, 524, 844 N.E.2d 414, 418 (2006).            "In

interpreting the Act, our primary goal is to ascertain and give effect to the intent of the

legislature." Id. at 524, 844 N.E.2d at 419. "The language used in the statute is normally

the best indicator of what the legislature intended," and "[e]ach undefined word in the

statute must be given its ordinary and popularly understood meaning." Gruszeczka v.

Illinois Workers' Compensation Comm’n, 2013 IL 114212, ¶ 12, 992 N.E.2d 1234.

"[W]here the statutory language is clear, it will be given effect without resort to other

aids for construction." Id.

¶ 19   In Continental Tire of the Americas, LLC v. Illinois Workers' Compensation

Comm'n, 2015 IL App (5th) 140445WC, 43 N.E.3d 556, we held that the plain language

of section 8.1b does not require the claimant to submit an impairment report. Id., ¶ 17.

Looking at the language of the statute, we held that section 8.1b(b) requires "that the

Commission, in determining the level of the claimant’s permanent partial disability,

consider a report that complies with subsection (a), regardless of which party submitted

it." Id. In addition, we emphasized that section 8.1b does "not specify the weight that the

Commission must give to the physician's report." (Emphasis added.) Id.

¶ 20   Likewise, in Corn Belt Energy Corp. v. Illinois Workers' Compensation Comm'n,

2016 IL App (3d) 150311WC, 56 N.E.3d 1101, we again analyzed the plain language of
                                      8
No. 1-15-2576WC

section 8.1b and held that the statute does not require either party to submit an

impairment rating report. We stated that either party may submit an impairment report,

and once it is submitted, "it must be considered by the Commission, along with other

identified factors, in determining the claimant’s level of PPD." Id., ¶ 49. However,

neither party is required to submit a report.

¶ 21   The language of section 8.1b is not ambiguous.             Therefore, as we did in

Continental Tire of the Americas and in Corn Belt Energy Corp., we must apply the

statute as it is written without resorting to other aids for construction, such as legislative

history. The plain language of the statute does not support the employer's argument.

¶ 22   As noted above, in determining PPD benefits, section 8.1b(b) directs the

Commission to consider: "(i) the reported level of impairment pursuant to subsection (a);

(ii) the occupation of the injured employee; (iii) the age of the employee at the time of the

injury; (iv) the employee's future earning capacity; and (v) evidence of disability

corroborated by the treating medical records." 820 ILCS 305/8.1b(b) (West 2012).

Section 8.1b does not specify the weight that the Commission must give to the

physician's report. Instead, section 8.1b(b) states that "[n]o single enumerated factor shall

be the sole determinant of disability." 820 ILCS 305/8.1b(b) (West 2012).

¶ 23   Nothing within this statutory language allows us to require the Commission to

treat the impairment rating as the "primary factor." In fact, such a requirement would be

contrary to the plain language of the statute. The Commission is obligated to weigh all of

the factors listed within section 8.1b(b) and make a factual finding with respect to the

level of the injured worker's permanent partial disability, with no single factor being the
                                            9
No. 1-15-2576WC

sole determinant of disability. The Commission in the present case properly followed

section 8.1b(b)'s requirement by weighing Dr. Levin's report along with the four other

listed factors, making specific findings with respect to each enumerated factor.

Therefore, the Commission’s award does not violate the language of the Act as a matter

of law.

¶ 24   The employer bases its argument entirely on an inaccurate statutory construction

of section 8.1b.     The employer does not offer an alternative argument that the

Commission's decision is, nonetheless, against the manifest weight of the evidence even

without treating the impairment report as the "primary factor." Therefore, whether the

Commission's decision is against the manifest weight of the evidence is not before this

court. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016); Archer Daniels Midland Co. v. City

of Chicago, 294 Ill. App. 3d 186, 190, 689 N.E.2d 392, 395 (1997) (failure to raise an

issue in appellant's opening brief results in waiver). Waiver aside, there is no basis in the

record to reverse the Commission's decision under the manifest weight of the evidence

standard.

¶ 25   The Commission's "findings regarding the nature and extent of a disability will not

be set aside unless they are contrary to the manifest weight of the evidence." Hiram

Walker & Sons, Inc. v. Industrial Comm'n, 71 Ill. 2d 476, 479, 376 N.E.2d 1014, 1016

(1978). In addition, "[i]t is well settled that because of the Commission's expertise in the

area of worker's compensation, its findings on the question of the nature and extent of

permanent disability should be given substantial deference."           Mobil Oil Corp. v.

Industrial Comm'n, 309 Ill. App. 3d 616, 624, 722 N.E.2d 703, 709 (1999). A decision is
                                           10
No. 1-15-2576WC

against the manifest weight of the evidence when the opposite conclusion is clearly

apparent. Stapleton v. Industrial Comm'n, 282 Ill. App. 3d 12, 16, 668 N.E.2d 15, 19

(1996). The Commission's decision is not against the manifest weight of the evidence if

there is sufficient factual evidence to support it. Id.

¶ 26   The record in the present case includes evidence that since the claimant has

returned to work full duty, he has noticed increased pain and other symptoms in his right

foot. He testified that the pain worsens in cold weather, when driving long distances, and

when pressing his foot on the pedal of the truck.         He takes over-the-counter pain

medication daily to relieve the pain and removes his boot while driving. The injury has

affected his ability to walk his dog as far as he did prior to the accident. He no longer

rides his bicycle as much as he used to, and his right foot continually throbs. The

claimant also testified that his left foot has a constant tingling sensation, numbness, and a

loss of range of motion in the fifth toe.

¶ 27   Although Dr. Levin opined that, under the AMA Guides, the claimant sustained a

4% impairment rating for the right foot and no permanent partial impairment for the left

foot, it was up to the Commission to determine what weight to give to Dr. Levin's report.

The Commission adopted the arbitrator's analysis, in which the arbitrator evaluated the

other four factors listed in section 8.1b, in conjunction with Dr. Levin's report, and made

specific finding with respect each of the factors in determining the appropriate amount of

PPD benefits.

¶ 28   The Commission found that there was no evidence that the claimant suffered any

diminished future earning capacity. The Commission also found, however, that the
                                       11
No. 1-15-2576WC

claimant's position required heavy work and that he was 46 years old and would likely

work with his disability for a longer period of time than an older person.              The

Commission also considered the claimant's medical records, which included evidence of

a significant work injury involving right foot fractures that required immediate surgery,

physical therapy following the surgery, and a second surgery for the removal of a surgical

screw from the foot, with one screw remaining in the foot as of the date of the hearing.

The claimant testified about the lasting effects that he suffers from the accident, including

pain and numbness, and his medical records corroborated his testimony with respect to

his disability. Nothing in the record would compel us to second-guess the Commission's

factual findings with respect to the nature and extent of the claimant’s disability under the

manifest weight of the evidence standard had the issue been properly raised.

¶ 29                                  CONCLUSION

¶ 30   For the foregoing reasons, we affirm the judgment of the circuit court that

confirmed the Commission's decision.



¶ 31   Affirmed.




                                             12